Citation Nr: 1713695	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  12-14 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) disability rating (or evaluation) for the right leg meralgia paresthetical/lateral femoral cutaneous neuropathy disability (right leg disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  

The Veteran, who is the appellant, served on active duty from April 1959 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

With respect to the right leg disability on appeal, the Veteran initially filed the service connection claim in September 2007.  A January 2008 rating decision granted service connection for the right leg disability, initially assigning a noncompensable (zero percent) rating from September 24, 2007.  In November 2008, the Veteran filed a new claim for an increased rating for the right leg disability, which was denied by the RO in a January 2009 rating decision.  In June 2009, the Veteran filed another (new) claim for an increased rating for the right leg disability, which was denied by the RO in the November 2009 rating decision on appeal.  

While the November 2008 and June 2009 statements were received within one year of the January 2008 and January 2009 rating decisions, respectively, the statements did not identify the January 2008 or January 2009 rating decisions, did not express disagreement with the initial or increased rating percentage assigned, and did not express a desire to appeal the January 2008 or January 2009 rating decisions; therefore, the November 2008 and June 2009 statements did not constitute notices of disagreement (NOD) with the January 2008 or January 2009 rating decisions.  See 38 C.F.R. § 20.201 (2016) (stating that a notice of disagreement must express dissatisfaction or disagreement with the decision and a desire to contest the result, and must do so in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review); Phillips v. Brown, 10 Vet. App. 25, 34 (1997) (holding that a veteran's statement was not a NOD because it did "not purport to disagree with an RO decision"); Allin v. Brown, 10 Vet. App. 55, 58 (1997) (the mere submission of net worth and employment statement form, in the absence of a statement on the form identifying some disagreement with the rating decision, is not a NOD because the writing expressed no dissatisfaction with the rating decision or a desire for appellate review).  

As a notice of disagreement with the January 2008 rating decision assignment of an initial rating was not received within one year of the decision, the initial rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  Similarly, as a notice of disagreement with the January 2009 rating decision was not received within one year of the decision, the increased rating decision became final.  See id.

In May 2015, the Veteran testified at a Travel Board hearing held at the RO.  The hearing transcript has been associated with the electronic claims file on VBMS.  

In November 2015, the Board remanded the issue on appeal to the Agency of Original Jurisdiction (AOJ) in order to obtain additional treatment (medical) records.  Because the above-referenced development has been completed, the Board finds that the AOJ substantially complied with the November 2015 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  


FINDING OF FACT

For the entire appeal period, the right leg meralgia paresthetical/lateral femoral cutaneous neuropathy has not resulted in a disability comparable to severe or complete paralysis of the external cutaneous nerve of the right thigh.

CONCLUSION OF LAW

For the entire appeal period, the criteria for a compensable disability rating for the right leg meralgia paresthetical/lateral femoral cutaneous neuropathy disability have been not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8729 (2016)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  The RO issued a June 2009 preadjudicatory notice letter to the Veteran, which met the VCAA notice requirements.
With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA and private treatment records, relevant VA examination reports, the May 2015 Board hearing transcript, and the Veteran's written statements.  

VA most recently examined the right leg disability in September 2014.  This examination is adequate for purposes of rating the right leg disability.  The VA examiner reviewed the Veteran's medical history and complaints, made clinical measures and observations, and rendered an opinion regarding the severity of the right leg disability.  The examination report contains all the findings needed to evaluate the claim on appeal, including the Veteran's history and a rationale for all opinions given.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the right leg disability did not increase during the rating period on appeal, so does not warrant staged rating, as explained below. 

The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the weight of the evidence demonstrates that the right leg disability did not undergo an increase within the one year period before the claim was filed with VA in June 2009, as explained below.
  
Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Increased Rating Analysis for Right Leg Disability

The Veteran is in receipt of a noncompensable disability rating for the right leg disability for the entire rating period on appeal under Diagnostic Code (DC) 8799-8729.  See 38 C.F.R. § 4.124a.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2016).

DCs 8529, 8629, and 8729 provide ratings for paralysis, neuritis, and neuralgia of the external cutaneous nerve of the thigh.  A noncompensable disability rating is warranted for mild or moderate paralysis of the external cutaneous nerve of the thigh, and a 10 percent disability rating is warranted for severe to complete paralysis of the external cutaneous nerve of the thigh.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for a higher disability rating.  
38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  38 C.F.R. §§ 4.123, 4.124a, DCs 8629, 8729.  Similarly, neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum rating equal to moderate incomplete paralysis.  
38 C.F.R. §§ 4.124, 4.124a, DC 8629, 8729.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Veteran contends that a higher (compensable) rating is warranted for the right leg disability because he has constant severe pain, burning sensation, numbness, weakness, limited endurance, and instability in the right leg, and that he uses a cane to keep himself stable as a result of the right leg disability.  See, e.g., May 2015 Board hearing transcript. 

During the May 2015 Board hearing, the Veteran, through the authorized representative, asserted that the Diagnostic Code relevant to the right leg disability should be changed from 8729 to 8529; however, both Diagnostic Codes follow the same rating criteria outlined above.  Therefore, changing the Diagnostic Code from 8729 to 8529 is not more beneficial to the Veteran.  

After a review of all the lay and medical evidence, the Board finds that, the weight of the evidence is against finding that the right leg disability has resulted in nerve involvement that more nearly approximates severe to complete paralysis of the external cutaneous nerve of the right leg, so as to warrant a higher 10 percent rating for the right leg disability at any point during the appeal period.

During the October 2009 VA examination, the Veteran reported numbness of the plantar right foot, as well as pain and burning sensation at the lateral part of the right thigh.  Upon examination in October 2009, the Veteran had normal strength and deep tendon reflexes in the right lower extremity, with no functional motor impairment.  The Veteran had normal vibration sensation, decreased sensation to light touch, and normal position sense of the right thigh.  The October 2009 VA examiner assessed very mild muscle atrophy, with no abnormal muscle tone or bulk, and noted normal gait and balance.  See also January 2009 VA examination report. 

During the September 2014 VA examination, the Veteran reported numbness in the lateral aspect of the right thigh and pain in the right knee, as well as burning in the bottom of both feet.  Upon examination in September 2014, the Veteran had moderate right lower extremity numbness but no constant pain, intermittent pain, or paresthesias and/or dysesthesias.  The Veteran had normal strength with right knee extension, right ankle plantar flexion, and right ankle dorsiflexion. The Veteran had normal deep tendon reflexes at the right thigh/knee and ankle.  Sensory examination showed normal sensation at the right lower leg/ankle and right foot/toes, but absent sensation at the right thigh/knee.  The Veteran had no trophic changes or muscle atrophy in the right leg, and noted normal gait and balance.  The September 2014 VA examiner assessed moderate incomplete paralysis of the external cutaneous nerve of the right thigh, with no resulting functional impairment.  Evaluation of each nerve of the right lower extremity, including sciatic, external popliteal, musculocutaneous, anterior tibial, posterior tibial, anterior crural, internal saphenous, obturator, external cutaneous, and ilio-inguinal, was normal.

VA treatment records in February 2009 and May 2009 show complaints of pain and numbness in the right thigh.  An August 2011 VA treatment record shows that the Veteran reported right leg pain which he rated at 6 out of 10.  See also September 2010 VA treatment record (showing that the Veteran reported right leg pain which he rated at 6 out of 10, and an assessment that sensory and motor functions of the right lower extremity were grossly intact).  A June 2015 VA treatment record shows that the Veteran reported numbness surrounded by a burning and pins and needles sensation in the right lateral thigh.  Upon examination in June 2015, the Veteran had normal muscle strength in the right lower extremity.  Right straight leg raising test was negative, with normal pulse in the right femoral artery, and diminished pulses post tibialis and dors pedis on the right.  The Veteran also had decreased tactile sensation in the right lower extremity, normal deep tendon reflexes at the right knee, and absent deep tendon reflexes at the right ankle.  The June 2015 VA clinician assessed right lateral femoral cutaneous neuropathy. 

The Board finds that the disability picture provided by the lay and medical evidence of record more nearly approximates moderate the paralysis of the right lower extremity external cutaneous nerve than severe or complete paralysis of the external cutaneous nerve of the right thigh, so does not warrant a compensable rating for the right leg disability at any point during the appeal period.  Throughout the appeal period, the Veteran had pain, burning sensation, numbness, weakness, limited endurance, and instability.  The Veteran had normal strength in the right lower extremity.  Moreover, the September 2014 VA examiner assessed moderate incomplete paralysis of the external cutaneous nerve of the right thigh.  While the October 2009 VA examiner assessed very mild muscle atrophy in the right leg, the September 2014 found no muscle atrophy.  All of these symptoms and impairment more nearly approximate moderate paralysis of the right lower extremity and do not more nearly approximate severe or complete paralysis.  38 C.F.R. § 4.124a, DC 8729.
  
Therefore, a compensable disability rating for the right leg disability is not warranted for the entire appeal period because, as discussed above, the weight of the lay and medical evidence does not show the severity required for a compensable rating for the right leg disability under DC 8729 based on the relevant symptomatology and impairment.  38 C.F.R. § 4.124a.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the right leg disability for any part of the rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right leg disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule for the sciatic nerve damage shows that the rating criteria reasonably describe the disability and contemplate the moderate sensory and motor symptoms of pain, numbness, tingling, burning sensation, cold sensation, and decreased or absent sensation of the right lower extremity.  

As to the symptom of weakness, instability, or decreased strength, these symptoms and resulting functional impairment with respect to prolonged walking, prolonged sitting, and are contemplated by the schedular rating criteria for peripheral nerve disorders.  In this case, the external cutaneous nerve of the thigh is a sensory nerve that conducts impulses from the thigh and calf resulting in muscle contractions.  See Dorland's Illustrated Medical Dictionary 1256 (32d ed. 2012).  Therefore, when the external cutaneous nerve of the thigh is not fully functioning (disabled), they may result in a reduction in the motor (muscular) function and, thereby, cause feelings of weakness, giving out, or instability in the legs.  Paralysis is defined as a loss or impairment of motor function.  See Dorland's Illustrated Medical Dictionary at 1376.  Therefore, the reduction in motor functions is contemplated by the rating criteria under moderate incomplete paralysis of the external cutaneous nerve of the thigh.  38 C.F.R. § 4.124a, DCs 8529, 8629, 8729.  Therefore, the Board finds that the record does not reflect that the right leg disability is so exceptional or unusual as to warrant referral for consideration of the assignment of higher rating on an extraschedular basis.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The service-connected disabilities are coronary artery disease, prostate cancer, erectile dysfunction, right meralgia paresthetical/lateral femoral cutaneous neuropathy, and a scar.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  In the absence of exceptional factors associated with the service-connected right leg disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is in receipt of a TDIU for the entire appeal period; therefore, the TDIU issue is not before the Board on appeal.  See November 2015 Board decision.


ORDER

An increased (compensable) disability rating for the service-connected right leg meralgia paresthetical/lateral femoral cutaneous neuropathy disability for the entire rating period on appeal is denied.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


